Citation Nr: 9931798	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1964 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), in which service connection for PTSD was granted with 
the assignment of a 10 percent rating.  The RO subsequently 
increased the rating to 30 percent in February 1995, and the 
veteran has appealed this decision as well.  

In July 1997, the Board remanded the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
and for entitlement to an increased evaluation for PTSD for 
further development.  In April 1999, the RO granted service 
connection for bilateral hearing loss and tinnitus.  There is 
no indication from the record that the veteran has disagreed 
with these decisions.  The issue of entitlement to an 
increased evaluation for PTSD has since been returned to the 
Board for further appellate review.  

The Board notes that the evidence of record, including the 
veteran's own assertions, have raised a claim of total 
disability for compensation purposes on the basis of 
individual unemployability (TDIU).  It is not entirely clear 
from the record whether this claim is solely based on his 
PTSD.  Therefore, as this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased evaluation for his PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that, as a result of the previous 
April and July 1997 remands of the case to the RO for further 
development and adjudicatory actions, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In August 1997, following the July 1997 Board remand, the 
veteran submitted a statement in which he indicated that the 
Social Security Administration (SSA) had found that he was 
100 percent disabled due to PTSD and depression.  He 
indicated that it was concluded that his PTSD and depression 
were considered to be severe by Social Security regulations.  


The veteran essentially contended that he had been found to 
be 100 percent disabled due to PTSD and depression under SSA 
regulations.  He also indicated that the decision cited to a 
medical evaluation conducted by Dr. M. Liester, dated May 12, 
1995.

The record shows that the RO has made numerous attempts to 
obtain records from SSA pertaining to the veteran.  In an 
October 1998  phone contact with SSA, it was noted that SSA 
indicated that it had the records specified and that it would 
send them.  Yet, the record shows that the RO has not yet 
received these records.  

There is no indication from the claims file that these 
records are not obtainable.  In light of this, the RO should 
follow-up on its attempt to obtain the veteran's SSA records.  
The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  The RO should 
also attempt to obtain Dr. Liester's medical records and May 
12, 1995 examination pertaining to the claimant.  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should attempt to 
obtain medical records including the May 
12, 1995 examination report from Dr. M. 
Liester.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  The RO should obtain a copy of any 
disability determination SSA has made for 
the veteran, the records pertinent to his 
claim, as well as all pertinent medical 
records relied upon concerning that 
claim.  If records pertaining to such 
claim are not available, that fact should 
be entered in the claims file.

3.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the level of impairment 
caused by the PTSD.  

The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for PTSD.  Consideration should be given 
to the rating criteria for mental 
disorders in effect both before and after 
the November 7, 1996, amendments, with 
application of those criteria more 
favorable to the veteran.  The RO should 
also document it's consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

